DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/20/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN112568649A hereinafter referred to as Zhou in view of WO9943239A1 hereinafter referred to as Elzenbeck. Zhou discloses an eco-friendly breathable bed, comprising: a backrest (the portion in which the user can rest on their back), a bed body support (see fig. 9), wherein the bed body support comprises an upper frame 11, 12 and a lower frame 15, 16 that are fixedly connected, wherein the periphery of the inner surface of the upper frame are sequentially provided with a surface body locking mechanism (holes) and a supporting body locking mechanism (holes), and a support body woven (ropes) on the bed body support, wherein the rattan body comprises: a surface support body for allowing a user to lie on. However does not disclose a supporting rattan body for supporting the surface rattan body, wherein the supporting rattan body is arranged below the surface rattan body, wherein the surface rattan body locking mechanism fixedly locked the surface rattan body, wherein the supporting rattan body locking mechanism for fixedly locked the supporting rattan body.
Elzenbeck teaches a rattan bed with a body support wherein the periphery of the inner surface of the upper frame 19 are sequentially provided with a surface rattan body locking mechanism 19b and a supporting rattan body locking mechanism 19a, and a rattan body woven 4 on the bed body support, wherein the rattan body comprises: a surface rattan body 4a for allowing a user to lie on, and a supporting rattan body 4b for supporting the surface rattan body, wherein the supporting rattan body is arranged below the surface rattan body, wherein the surface rattan body locking mechanism fixedly locked the surface rattan body, wherein the supporting rattan body locking mechanism for fixedly locked the supporting rattan body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bed of Zhou to utilize rattan supports as taught by Elzenbeck for the purpose of supporting the user on the bed. Such a modification would require a simple substitution of parts and would yield expected results. 
Re-Claim 5 
	Zhou as modified above discloses,
wherein the lower frame comprises a cross supporting frame that is internally arranged for reinforcing the support, wherein the cross supporting frame is provided with a triangular supporting frame, wherein the triangular supporting frame, the stand column and the cross supporting frame are enclosed to form a triangular supporting structure.
Re-Claim 6
	Zhou as modified above discloses, 
wherein a reinforcing beam is arranged at the lower comer of the upper frame, the upper frame and the lower frame are fixed through the stand columns arranged in the middle and in the corners, and supporting foot mounting columns are arranged at the four inner corners of the upper frame and the lower frame.
Re-Claim 7
	Zhou as modified above discloses the claimed invention except for wherein a rattan or soft package for decoration is fixedly arranged around the bed body support formed by the upper frame and lower frame.  It would have been obvious matter of design to wrap the upper and lower frame with a rattan material, since applicant has not disclosed that wrapping the frame solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with the frame not wrapped. It would be common knowledge to one of ordinary skill in the art that the frame can be wrapped simply by selecting the position of the locking means to be the lowermost locking means. Then extending the rattan material around the lower frame up the side of the frame, then over the top of the frame then back around the lower frame. 
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see notice of references cited). 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673             

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673